     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@ toddflaw.com
 7    abacon@ toddflaw.com
 8    mgeorge@toddflaw.com
      Attorneys for Plaintiff
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
     ERNESTO VARGAS, individually and )               Case No.
12
     on behalf of all others similarly situated, )
13                                               )    CLASS ACTION
14   Plaintiff,                                  )
                                                 )    COMPLAINT FOR VIOLATIONS
15          vs.                                  )    OF:
16                                               )
     DELTA AUTO PROTECT; and DOES )                      1.      NEGLIGENT VIOLATIONS
17                                                               OF THE TELEPHONE
     1 through 10, inclusive, and each of        )               CONSUMER PROTECTION
18   them,                                       )               ACT [47 U.S.C. §227(b)]
                                                 )       2.      WILLFUL VIOLATIONS
19                                                               OF THE TELEPHONE
     Defendant.                                  )               CONSUMER PROTECTION
20                                               )               ACT [47 U.S.C. §227(b)]
21                                               )       3.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
                                                 )               CONSUMER PROTECTION
22
                                                 )               ACT [47 U.S.C. §227(c)]
23                                               )       4.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
24
                                                 )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(c)]
25                                               )
                                                 )    DEMAND FOR JURY TRIAL
26
                                                 )
27                                               )
28                                               )


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 2 of 13 Page ID #:2




 1           Plaintiff ERNESTO VARGAS (“Plaintiff”), individually and on behalf of
 2   all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                              NATURE OF THE CASE
 5           1.   Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of DELTA AUTO PROTECT
 8   (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                             JURISDICTION & VENUE
13           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendants, who
16   are Philadelphia residents. Plaintiff also seeks up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21           3.   Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
23   business within the State of California and Plaintiff resides within the County of
24   Orange.
25                                       PARTIES
26           4.   Plaintiff, ERNESTO VARGAS (“Plaintiff”), is a natural person
27   residing in Buena Park, California and is a “person” as defined by 47 U.S.C. § 153
28   (39).


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 3 of 13 Page ID #:3




 1         5.     Defendant, DELTA AUTO PROTECT (“Defendant DELTA
 2   AUTO”) is a business funding lender, and is a “person” as defined by 47 U.S.C. §
 3   153 (39).
 4         6.     The above named Defendants, and their subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         7.     Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                              FACTUAL ALLEGATIONS
19         8.     Beginning in or around April of 2019, Defendant contacted Plaintiff
20   on Plaintiff’s cellular telephone number ending in -3593, in an attempt to solicit
21   Plaintiff to purchase Defendants’ services.
22         9.     Defendants used an “automatic telephone dialing system” as defined
23   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
24         10.    Defendants contacted or attempted to contact Plaintiff from telephone
25   number (682) 207 – 2023, (866) 598-5429, and (786) 530-5866, confirmed to be
26   Defendants’ number.
27         11.    Defendants’ calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 4 of 13 Page ID #:4




 1         12.    Defendants’ calls were placed to telephone number assigned to a
 2   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3   pursuant to 47 U.S.C. § 227(b)(1).
 4         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 7   227(b)(1)(A).
 8         14.    Further, Plaintiff’s cellular telephone number ending in -3593 has
 9   been on the National Do-Not-Call Registry since at least June 29, 2010.
10         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
11   his cellular telephone ending in -3593 in or around April of 2019.
12         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
14         17.    Plaintiff received numerous solicitation calls from Defendants within
15   a 12-month period.
16         18.    Plaintiff requested for Defendant to stop calling Plaintiff during one
17   of the initial calls from Defendant, thus revoking any prior express consent that had
18   existed and terminating any established business relationship that had existed, as
19   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
20         19.    Despite this, Defendant continued to call Plaintiff in an attempt to
21   solicit its services and in violation of the National Do-Not-Call provisions of the
22   TCPA.
23         20.    Upon information and belief, and based on Plaintiff’s experiences of
24   being called by Defendants after being on the National Do-Not-Call list for several
25   years prior to Defendants’ initial call, and at all relevant times, Defendants failed
26   to establish and implement reasonable practices and procedures to effectively
27   prevent telephone solicitations in violation of the regulations prescribed under 47
28   U.S.C. § 227(c)(5).


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 5 of 13 Page ID #:5




 1                               CLASS ALLEGATIONS
 2         21.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 4   Classes”).
 5         22.    The class concerning the ATDS claim for no prior express consent
 6   (hereafter “The ATDS Class”) is defined as follows:
 7
                  All persons within the United States who received any
 8                solicitation/telemarketing   telephone   calls    from
 9                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
10
                  system or an artificial or prerecorded voice and such
11                person had not previously consented to receiving such
12
                  calls within the four years prior to the filing of this
                  Complaint
13
14         23.    The class concerning the National Do-Not-Call violation (hereafter
15   “The DNC Class”) is defined as follows:
16
                  All persons within the United States registered on the
17                National Do-Not-Call Registry for at least 30 days, who
18                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
19
                  received more than one call made by or on behalf of
20                Defendants that promoted Defendants’ products or
21                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
22
23         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
24   of all persons within the United States who received any collection telephone calls
25   from Defendants to said person’s cellular telephone made through the use of any
26   automatic telephone dialing system or an artificial or prerecorded voice and such
27   person had not previously not provided their cellular telephone number to
28   Defendants within the four years prior to the filing of this Complaint.


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 6 of 13 Page ID #:6




 1         25.     Plaintiff represents, and is a member of, The DNC Class, consisting
 2   of all persons within the United States registered on the National Do-Not-Call
 3   Registry for at least 30 days, who had not granted Defendants prior express consent
 4   nor had a prior established business relationship, who received more than one call
 5   made by or on behalf of Defendants that promoted Defendants’ products or
 6   services, within any twelve-month period, within four years prior to the filing of
 7   the complaint.
 8         26.     Defendants, including their employees and agents, are excluded from
 9   The Classes. Plaintiff does not know the number of members in The Classes, but
10   believes the Classes members number in the thousands, if not more. Thus, this
11   matter should be certified as a Class Action to assist in the expeditious litigation of
12   the matter.
13         27.     The Classes are so numerous that the individual joinder of all of its
14   members is impractical. While the exact number and identities of The Classes
15   members are unknown to Plaintiff at this time and can only be ascertained through
16   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
17   The Classes includes thousands of members. Plaintiff alleges that The Classes
18   members may be ascertained by the records maintained by Defendants.
19         28.     Plaintiff and members of The ATDS Class were harmed by the acts of
20   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
21   and ATDS Class members via their cellular telephones thereby causing Plaintiff
22   and ATDS Class members to incur certain charges or reduced telephone time for
23   which Plaintiff and ATDS Class members had previously paid by having to retrieve
24   or administer messages left by Defendants during those illegal calls, and invading
25   the privacy of said Plaintiff and ATDS Class members.
26         29.     Common questions of fact and law exist as to all members of The
27   ATDS Class which predominate over any questions affecting only individual
28   members of The ATDS Class. These common legal and factual questions, which


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 7 of 13 Page ID #:7




 1   do not vary between ATDS Class members, and which may be determined without
 2   reference to the individual circumstances of any ATDS Class members, include,
 3   but are not limited to, the following:
 4                a.     Whether, within the four years prior to the filing of this
 5                       Complaint, Defendants made any telemarketing/solicitation
 6                       call (other than a call made for emergency purposes or made
 7                       with the prior express consent of the called party) to a ATDS
 8                       Class member using any automatic telephone dialing system or
 9                       any artificial or prerecorded voice to any telephone number
10                       assigned to a cellular telephone service;
11                b.     Whether Plaintiff and the ATDS Class members were damaged
12                       thereby, and the extent of damages for such violation; and
13                c.     Whether Defendants should be enjoined from engaging in such
14                       conduct in the future.
15         30.    As a person that received numerous telemarketing/solicitation calls
16   from Defendants using an automatic telephone dialing system or an artificial or
17   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
18   claims that are typical of The ATDS Class.
19         31.    Plaintiff and members of The DNC Class were harmed by the acts of
20   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
21   and DNC Class members via their telephones for solicitation purposes, thereby
22   invading the privacy of said Plaintiff and the DNC Class members whose telephone
23   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
24   members were damaged thereby.
25         32.    Common questions of fact and law exist as to all members of The
26   DNC Class which predominate over any questions affecting only individual
27   members of The DNC Class. These common legal and factual questions, which do
28   not vary between DNC Class members, and which may be determined without


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 8 of 13 Page ID #:8




 1   reference to the individual circumstances of any DNC Class members, include, but
 2   are not limited to, the following:
 3                a.     Whether, within the four years prior to the filing of this
 4                       Complaint, Defendants or its agents placed more than one
 5                       solicitation call to the members of the DNC Class whose
 6                       telephone numbers were on the National Do-Not-Call Registry
 7                       and who had not granted prior express consent to Defendants
 8                       and did not have an established business relationship with
 9                       Defendants;
10                b.     Whether Defendants obtained prior express written consent to
11                       place solicitation calls to Plaintiff or the DNC Class members’
12                       telephones;
13                c.     Whether Plaintiff and the DNC Class member were damaged
14                       thereby, and the extent of damages for such violation; and
15                d.     Whether Defendants should be enjoined from engaging in such
16                       conduct in the future.
17         33.    As a person that received numerous solicitation calls from Defendants
18   within a 12-month period, who had not granted Defendants prior express consent
19   and did not have an established business relationship with Defendants, Plaintiff is
20   asserting claims that are typical of the DNC Class.
21         34.    Plaintiff will fairly and adequately protect the interests of the members
22   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
23   class actions.
24         35.    A class action is superior to other available methods of fair and
25   efficient adjudication of this controversy, since individual litigation of the claims
26   of all Classes members is impracticable. Even if every Classes member could
27   afford individual litigation, the court system could not. It would be unduly
28   burdensome to the courts in which individual litigation of numerous issues would


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 9 of 13 Page ID #:9




 1   proceed. Individualized litigation would also present the potential for varying,
 2   inconsistent, or contradictory judgments and would magnify the delay and expense
 3   to all parties and to the court system resulting from multiple trials of the same
 4   complex factual issues. By contrast, the conduct of this action as a class action
 5   presents fewer management difficulties, conserves the resources of the parties and
 6   of the court system, and protects the rights of each Classes member.
 7         36.    The prosecution of separate actions by individual Classes members
 8   would create a risk of adjudications with respect to them that would, as a practical
 9   matter, be dispositive of the interests of the other Classes members not parties to
10   such adjudications or that would substantially impair or impede the ability of such
11   non-party Class members to protect their interests.
12         37.    Defendants have acted or refused to act in respects generally
13   applicable to The Classes, thereby making appropriate final and injunctive relief
14   with regard to the members of the Classes as a whole.
15                            FIRST CAUSE OF ACTION
16         Negligent Violations of the Telephone Consumer Protection Act
17                                   47 U.S.C. §227(b).
18                            On Behalf of the ATDS Class
19         38.    Plaintiff repeats and incorporates by reference into this cause of action
20   the allegations set forth above at Paragraphs 1-37.
21         39.    The foregoing acts and omissions of Defendants constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
24   47 U.S.C. § 227 (b)(1)(A).
25         40.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
26   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28         41.    Plaintiff and the ATDS Class members are also entitled to and seek


                                  CLASS ACTION COMPLAINT
                                              -9-
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 10 of 13 Page ID #:10




 1    injunctive relief prohibiting such conduct in the future.
 2                            SECOND CAUSE OF ACTION
 3     Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                            Act
 5                                    47 U.S.C. §227(b)
 6                              On Behalf of the ATDS Class
 7          42.    Plaintiff repeats and incorporates by reference into this cause of action
 8    the allegations set forth above at Paragraphs 1-37.
 9          43.    The foregoing acts and omissions of Defendants constitute numerous
10    and multiple knowing and/or willful violations of the TCPA, including but not
11    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
12    and in particular 47 U.S.C. § 227 (b)(1)(A).
13          44.    As a result of Defendants’ knowing and/or willful violations of 47
14    U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
15    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17          45.    Plaintiff and the Class members are also entitled to and seek injunctive
18    relief prohibiting such conduct in the future.
19
20                             THIRD CAUSE OF ACTION
21           Negligent Violations of the Telephone Consumer Protection Act
22                                    47 U.S.C. §227(c)
23                              On Behalf of the DNC Class
24          46.    Plaintiff repeats and incorporates by reference into this cause of action
25    the allegations set forth above at Paragraphs 1-37.
26          47.    The foregoing acts and omissions of Defendants constitute numerous
27    and multiple negligent violations of the TCPA, including but not limited to each
28    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular


                                  CLASS ACTION COMPLAINT
                                              - 10 -
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 11 of 13 Page ID #:11




 1    47 U.S.C. § 227 (c)(5).
 2          48.      As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
 3    Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 4    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 5          49.      Plaintiff and the DNC Class members are also entitled to and seek
 6    injunctive relief prohibiting such conduct in the future.
 7                              FOURTH CAUSE OF ACTION
 8     Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                              Act
10                                    47 U.S.C. §227 et seq.
11                                On Behalf of the DNC Class
12          50.      Plaintiff repeats and incorporates by reference into this cause of action
13    the allegations set forth above at Paragraphs 1-37.
14          51.      The foregoing acts and omissions of Defendants constitute numerous
15    and multiple knowing and/or willful violations of the TCPA, including but not
16    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
17    in particular 47 U.S.C. § 227 (c)(5).
18          52.      As a result of Defendants’ knowing and/or willful violations of 47
19    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
20    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21    § 227(c)(5).
22          53.      Plaintiff and the DNC Class members are also entitled to and seek
23    injunctive relief prohibiting such conduct in the future.
24                                  PRAYER FOR RELIEF
25     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
26    ///
27    ///
28    ///


                                   CLASS ACTION COMPLAINT
                                                - 11 -
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 12 of 13 Page ID #:12




 1                            FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                  47 U.S.C. §227(b)
 4               As a result of Defendants’ negligent violations of 47 U.S.C.
 5                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(b)(3)(B).
 8               Any and all other relief that the Court deems just and proper.
 9                          SECOND CAUSE OF ACTION
10     Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                          Act
12                                  47 U.S.C. §227(b)
13               As a result of Defendants’ willful and/or knowing violations of 47
14                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
15                entitled to and request treble damages, as provided by statute, up to
16                $1,500, for each and every violation, pursuant to 47 U.S.C.
17                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
18               Any and all other relief that the Court deems just and proper.
19                           THIRD CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                  47 U.S.C. §227(c)
22               As a result of Defendants’ negligent violations of 47 U.S.C.
23                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
24                request $500 in statutory damages, for each and every violation,
25                pursuant to 47 U.S.C. 227(c)(5).
26               Any and all other relief that the Court deems just and proper.
27    ///
28    ///


                                CLASS ACTION COMPLAINT
                                            - 12 -
     Case 8:19-cv-01193-DSF-JPR Document 1 Filed 06/14/19 Page 13 of 13 Page ID #:13




 1                            FOURTH CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                             Act
 4                                     47 U.S.C. §227(c)
 5                 As a result of Defendants’ willful and/or knowing violations of 47
 6                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                 to and request treble damages, as provided by statute, up to $1,500,
 8                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9                 Any and all other relief that the Court deems just and proper.
10                                     JURY DEMAND
11          54.    Pursuant to the Seventh Amendment to the Constitution of the United
12    States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
14
15          Respectfully Submitted this 14th Day of June, 2019.
16                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                        By: /s/ Todd M. Friedman
18                                          Todd M. Friedman
19
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
